DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, claimed element “a plurality of semiconductor channels” (claim 1, line 6) is not clearly described in the specification as to which element(s) disclosed in the disclosure correspond to said claimed element.  Claims 2-20 rejected as being dependent on rejected based claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US Pub 2018/0277556 A1).

disposing a material layer (Fig. 1B: ST, 11, 12; Fig. 3B: ST, 31, 32) over a substrate (not shown, inherent under stack ST in Figs. 1B, 3B);
forming a plurality of channel-forming holes (Figs. 3A, 3B: C_H, 33A) and a plurality of sacrificial holes (Figs. 3A, 3C: D_H, 33B) around the plurality of channel-forming holes in an array-forming region of the material layer; and
forming a plurality of semiconductor channels (Fig. 6A, 6B: CH, 34A, 35A, 36A; 36A not labeled in Fig. 6B in cross section B-B’) based on the channel-forming holes and at least one gate line slit (GLS) (Fig. 6A, 6C: SLI, 34B, 35B, 36B; it appears 34B, 35B, 36B mislabeled in Fig. 6C in cross section C-C’) based on at least one of the plurality of sacrificial holes, wherein the at least one GLS includes a wall structure (Fig. 6C: mislabel 34B, 35B, 36B) penetrating the material layer and contacting with the substrate (see para. 0032), and a location of the at least one GLS overlaps with the at least one of the plurality of sacrificial holes (Figs. 1A, 3A, 6A).

As to claim 2, see for example hard mask layer 38 in Figs. 6B and 6C where channel forming openings (Fig. 6A: CH) and sacrificial openings (Fig. 6A: SLI) are formed through the material layer (Fig. 6B, 6C: 31, 32).
As to claim 3, see for example Fig. 1B where slit insulating layers SLI2 (would be corresponding to dummy channel holes D_H) are located adjacent to boundaries of array region.

As to claim 5, see also Fig. 6A where the plurality of channel-forming holes and the plurality of sacrificial holes are arranged adjacent to each other in the array.
As to claim 6 and 7, see Fig. 1B where slit insulating layers SLI2 (would be corresponding to dummy channel holes D_H) are located adjacent to boundaries of array region.
As to claim 20, see for example Fig. 1B: ST, 11, 12; or Fig. 3B: ST, 31, 32.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andrew Q Tran/Primary Examiner, Art Unit 2812